DAWKINS, District Judge.
This is another suit upon an alleged policy of war risk insurance by the plaintiff, as tutrix for her minor children. The government has moved to dismiss upon the ground that the court is without jurisdiction for the reason that the period allowed by the last Act of Congress for filing such claims had expired before the suit was filed. However, section 445 of title 38, U. S. C. (38 USCA § 445), contains the proviso that the period of limitations shall only apply as to infants, insane persons, ete., after three years have elapsed from the removal of their disabilities. There seems to be no qualification and I am nnable to find any decisions construing this provision of the act. In so far as the right to sue is concerned, the disabilities were removed with the appointment of the tutrix a few days prior to July 3,1931, when the act went into effect. This suit was filed in April, 1932, well within the three-year period applying to infants and other incapacitated persons; henee I am of the view it was timely.
The exception will, therefore, be overruled.